Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for controlling a medical robot and table system.

	Regarding claim 1 the relevant art Saracen et al. (US Pre-Granted Publication No. US 2010/0237257 hereinafter “Saracen”) in view of Crampton (US Pre-Granted Publication No. US 2005/0166413 A1 hereinafter “Crampton”) further in view of Sanchez et al (US Pre-Granted Publication No. US 2011/0187875 A1 hereinafter “Sanchez”) further still in view of Fruh et al. (US Pre-Granted Publication No. US 2007/0101500 A1 hereinafter “Fruh”) discloses a robotic table with a robotic arm (Saracen [0031] [0040]) with a move operation device to be operated by a user (Saracen [0056]) and register the position (Saracen [0060-0063]) with a move receiver to change the orientation and move the table (Saracen [0060]) but fails to disclose that the table will move to a registered position regardless of what motion direction is actuated as long as the register position is set. Specifically prior art fails to disclose “A robotic operating table comprising: a table on which to place a patient; a robotic arm comprising a plurality of joints, and having a first end supported on a base fixed to a floor, and a second end supporting the table; an operation device comprising: a move operation receiving unit that comprises a first input device that is to be operated by a user and receives a move operation to move the table, and a register operation receiving unit that comprises a second input device that is to be operated by the user and receives a register operation to register a position of a movement destination of the table and a movement-destination set operation; a memory; and a controller that causes the robotic arm to move the table based on the move operation received by the move operation receiving unit, wherein when the register operation receiving unit receives the register operation, the controller causes a position of the table at a point in time when the register operation receiving unit receives the register operation to be stored as a registered position in the memory and causes a posture of the robotic arm at the point in time when the register operation receiving unit receives the register operation to be stored associated with the registered position of the table in the memory, the move operation receiving unit comprises move direction receivers provided respectively for directions in which to move the table, and in a condition in which the registered position is set as the movement destination of the table, the controller causes the robotic arm to move the table toward the registered position in response to any one of the move direction receivers being operated even when the direction of the operated move direction receiver is different than the direction in which the table moves toward the registered position.”. 

	Claims 12 and 20 are allowed for similar reasons as those found above. Claims 2-5, 7-11, 13-19, and 21-23 are also allowed due to their dependence on claims 1, 12, and 20.

Any comments considered necessary by applicant must be submitted no later than the 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/
Supervisory Patent Examiner, Art Unit 3664